United States Court of Appeals
                      For the First Circuit

No. 14-1845

                          REI FENG WANG,

                           Petitioner,

                                v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,*

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                       Howard, Chief Judge,
               Torruella and Lynch, Circuit Judges.


     Michael Brown and Law Offices of Michael Brown, P.C., on brief
for petitioner.
     Ilissa M. Gould, Trial Attorney, Office of Immigration
Litigation, Civil Division, United States Department of Justice,
Joyce R. Branda, Acting Assistant Attorney General, Civil
Division, and Leslie McKay, Assistant Director, Office of
Immigration Litigation, on brief for respondent.


                          July 31, 2015




     *  Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr. as the respondent.
             LYNCH, Circuit Judge.       Rei Feng Wang, a native and

citizen of China, petitions for review of an order of the Board of

Immigration Appeals (BIA) denying as untimely, by approximately

fifteen years, his motion to reopen his earlier removal proceedings

on the purported basis of changed country circumstances.                 We

exercise jurisdiction and deny Wang's petition for review.              The

BIA did not abuse its discretion in denying Wang's motion.              We

also decline to take a position on a potential circuit split on

"mixed petitions."

                                   I.

             On   October   2,   1996,    Wang    was     interdicted    in

international waters near Bermuda.       He was arrested by immigration

officers and then detained.       Wang was served with a Notice to

Appear in 1997 and was placed in removal proceedings.         He conceded

he was removable from the United States for being an alien not in

possession        of   valid     documentation,         see   8    U.S.C.

§ 1182(a)(7)(A)(i)(I).      Wang sought asylum on the basis that his

life was in danger because, he claimed, he had testified against

the organized crime group that tried to smuggle him into the United

States.   He also claimed he faced persecution based on China's

birth control policy because he and his wife had refused to undergo




                                     - 2 -
forced sterilization.1         On February 2, 1998, an Immigration Judge

denied, in part based on adverse credibility findings, Wang's

applications for asylum and withholding of removal.                Wang's appeal

with the BIA was dismissed on February 5, 1999.                 Wang, however,

was not removed and remained in the United States.

            In his 2014 motion to reopen his asylum and withholding

of removal proceedings, Wang argued that his admittedly late motion

should    not    be   barred   by   the   ninety-day   limit,      see    8    U.S.C

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2), because "he provides

evidence demonstrating changed country conditions in China, his

country   of     nationality."2      Wang   claimed    that   he    has       been   a

practicing Christian since being baptized in 2012 and that he would

face persecution if he returned to China.          He also maintained that

local government cadres had shown his father a video in which Wang

made critical statements about the Chinese government and its

policies.       Wang alleged that the cadres had told his father that

Wang must return to China and face punishment.                     As purported




     1  On the questionnaire Wang completed on October 11, 1996,
he stated that he left China because his "family has no work, no
livelihood," and he "was going to go to Canada as a refugee."
     2   Wang also challenged the Immigration Judge's adverse
credibility finding in his original asylum claim. The BIA found
these arguments should have been raised on appeal or potentially
a timely motion to reopen. See Martinez-Lopez v. Holder, 704 F.3d
169, 172 (1st Cir. 2013); 8 C.F.R. § 1003.2(c)(1).      Because we
find that Wang failed to establish the changed country
circumstances necessary to reopen his proceedings, we do not reach
the validity of these rulings.


                                          - 3 -
evidence         of   this,   Wang     provided     an    unauthenticated     letter

allegedly from his father and a purported notice from the village

committee in China addressed to Wang's father.                       Finally, Wang

contended that the Chinese government's suppression of underground

churches had intensified since 1998.

                 The BIA denied Wang's motion to reopen on July 15, 2014,

because it did not meet the exception to the time bar for relief

based on changed circumstances in the country of nationality.                    See

8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R § 1003.2(c)(3)(ii).                        The

BIA found Wang's becoming a practicing Christian constituted a

change      in     personal    circumstances,       not    a   change   in   country

conditions.           The BIA gave little weight to the unauthenticated

letter   purportedly          from    Wang's    father,    for   several     reasons,

including that it was written by an interested party to support

the reopening of Wang's final removal order and thus did not

support a finding of materially changed circumstances.                       The BIA

also found that the 2012 State Department report Wang submitted

did   not    demonstrate       a     material   worsening      of   conditions   for

Christians in China since his asylum hearing.                  Wang's petition for

review followed.

                                          II.

                 We review the BIA's denial of a motion to reopen for

abuse of discretion.           Aponte v. Holder, 610 F.3d 1, 4 (1st Cir.

2010).   We "disfavor motions to reopen removal proceedings because


                                            - 4 -
they run the risk of frustrating 'the compelling public interests

in finality and the expeditious processing of proceedings.'"                         Hang

Chen   v.   Holder,      675 F.3d 100,    105     (1st    Cir.    2012)     (quoting

Guerrero-Santana v. Gonzales, 499 F.3d 90, 92 (1st Cir. 2007)).

            A motion to reopen must be filed within ninety days of

the     final         administrative        decision.                See      8    U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).                              Section 1229a

provides an exception to this time limit for asylum applications

if "the filing of a motion to reopen . . . is based on changed

country conditions arising in the country of nationality or the

country to which removal has been ordered, if such evidence is

material and was not available and would not have been discovered

or     presented       at      the     previous        proceeding."           8     U.S.C.

§    1229a(c)(7)(C)(ii);         see    also     8     C.F.R.    §     1003.2(c)(3)(ii)

(applying       the     same     standard        to     withholding         of     removal

proceedings).           Because      Wang      failed    to     demonstrate       changed

conditions in China, he does not meet this exception, and his

motion is time-barred.

            Wang presents a "mixed petition," that is both that his

personal circumstances have changed and that country conditions

have done so.         See Li Zhang v. Att'y Gen. of U.S., 543 F. App'x
277, 285 (3d Cir. 2013) (defining a "mixed petition" as one

"presenting changes in both personal and country conditions").                         He

claims that he converted to Christianity and was baptized in 2012


                                               - 5 -
and   that   conditions   in   China   have    worsened   since   his   1998

hearings.3    A change in personal circumstances alone does not meet

the standard for the exception to the time bar for changed country

conditions.     See, e.g., Ming Chen v. Holder, 722 F.3d 63, 66-67

(1st Cir. 2013); Yang Zhao-Cheng v. Holder, 721 F.3d 25, 27 n.4

(1st Cir. 2013); accord Xiu Zhen Zheng v. Holder, 548 F. App'x
869, 870 (4th Cir. 2013); Yu Yun Zhang v. Holder, 702 F.3d 878,

879-80 (6th Cir. 2012); Khan v. Att'y Gen. of U.S., 691 F.3d 488,

497-98 (3d Cir. 2012); Almaraz v. Holder, 608 F.3d 638, 640 (9th

Cir. 2010); Zhang v. U.S. Att'y Gen., 572 F.3d 1316, 1319 (11th

Cir. 2009) (per curiam); Qi Hua Li v. Holder, 354 F. App'x 46, 48

(5th Cir. 2009) (per curiam); Wei v. Mukasey, 545 F.3d 1248, 1255-

56 (10th Cir. 2008); Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d

Cir. 2008); Zhong Qin Zheng v. Mukasey, 523 F.3d 893, 895 (8th

Cir. 2008); Cheng Chen v. Gonzales, 498 F.3d 758, 760 (7th Cir.

2007).

             In Li Zhang, the Third Circuit diverged from the Seventh

Circuit's decision in Shu Han Liu v. Holder, 718 F.3d 706 (7th

Cir. 2013), and explained that unlike the Seventh Circuit -- which

will consider changes in personal circumstances when combined with

changes in country conditions -- the Third Circuit's "case law


      3 In his brief, Wang writes, "Moreover, the 2012 country
report . . . indicates the Chinese government is currently
employing different methods to restrict people's freedom of
religion and persecute the Christians."


                                       - 6 -
makes clear that even mixed petitions . . . ordinarily . . . should

be rejected."    Li Zhang, 543 F. App'x at 285 (citing Khan, 691
F.3d at 497-98).   In Li Zhang, although the Third Circuit did "not

conclude that a mixed petition always must be rejected, [it]

conclude[d] that the BIA would not have abused its discretion in

rejecting the motion . . . as being based on a mixed petition

because the claimed change in country conditions, standing alone,

could not justify granting the motion."         Id.; see also Ying Chen

v. Holder, 368 F. App'x 202, 204 (2d Cir. 2010) ("[C]hanging one's

personal circumstances in a way that coincides with changes in

one's country -- years after being ordered removed -- does not

meet the changed country conditions exception . . . .").4          But see

Chandra   v.   Holder,   751 F.3d 1034,   1037-39   (9th   Cir.   2014)

(collecting cases from the Sixth, Seventh, and Eleventh Circuits,

and holding the BIA must consider untimely motions "even if the

changed country conditions are made relevant by a change in the

petitioner's personal circumstances," id. at 1038).            Because the

BIA considered Wang's argument that conditions in China worsened

in connection with his changed personal circumstances, we need not




     4  In other cases, panels from the Second and Third Circuits
have appeared to suggest they will consider claims where the
petitioner alleges personal and country conditions have both
changed. See, e.g., Fang Zheng v. Att'y Gen. of U.S., 569 F. App'x
136, 137 n.1 (3d Cir. 2014); Yuen Jin, 538 F.3d at 155.


                                      - 7 -
take a position on this and do not decide whether rejecting a

petition because it is mixed would be an abuse of discretion.

             Wang's conversion to Christianity was clearly only a

change in personal circumstances.            See Ming Chen, 722 F.3d at 66

("'Under     the   current    case    law,   a    change     typically    will   be

categorized as a change in personal circumstances, as opposed to

a   change    in   country     conditions,        if   the    change     is   self-

induced.' . . . This prevents aliens from repeatedly reopening

their removal proceedings based on changes that are within their

control." (quoting Larngar v. Holder, 562 F.3d 71, 76 (1st Cir.

2009))).     We treat self-induced changes as changes in personal

conditions, "even if the change in personal circumstances will

expose the alien to persecution in his home country."                  Id.

             Wang failed to demonstrate that conditions worsened for

Christians in China.         He submitted a 2012 State Department report

on religious freedom and human rights in China.                    This report,

however, does not illustrate a change in China's conditions since

the time of his hearings.            Indeed, in his brief, Wang describes

the report as "provid[ing] a general background and solid support

to [his] claim that the Chinese government is currently persecuting

the Christians."     (Emphasis added.)           See Haizem Liu v. Holder, 727
F.3d 53, 57 (1st Cir. 2013) ("In determining if evidence submitted

in support of a motion to reopen demonstrates a material change in

country conditions justifying reopening of proceedings, the BIA


                                         - 8 -
'compare[s] the evidence of country conditions submitted with the

motion to those that existed at the time of the merits hearing

below.'" (alteration in original) (quoting In re S-Y-G, 24 I. & N.

Dec. 247, 253 (BIA 2007))).5

             The BIA did not abuse its discretion in finding that

Wang's motion to reopen removal proceedings is time-barred.6

                                 III.

             For the reasons stated above, Wang's petition for review

is denied.




     5  To the extent Wang argues the letter from his father and
the village notice show changed country circumstances, this
argument also fails.       Even assuming these documents held
evidentiary weight, they demonstrate only "that any risk that
[Wang] faces in China is not because of changes within [China],
but due to his personal decision to [become a practicing Christian
and make critical statements about the Chinese government]." See
Ming Chen, 722 F.3d at 66.

     6  We thus need not reach Wang's arguments that the BIA did
not appropriately weigh the documents he submitted or determine
whether he made a prima facie case for relief. See Haizem Liu,
727 F.3d at 58 ("Where a petitioner fails to establish changed
circumstances, it is not necessary to reach the issue of whether
she has made out a prima facie case for relief.")


                                   - 9 -